NO. 07-04-0079-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JUNE 23, 2004



______________________________





IN THE INTEREST OF CHRISTYN SHANAE LUSTER, A CHILD



_________________________________



FROM THE 100TH DISTRICT COURT OF CARSON COUNTY;



NO. 9373; HONORABLE DAVID M. MCCOY, JUDGE



_______________________________



Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Appellant Shannon Luster filed a 
pro se
 notice of appeal challenging the trial court’s order terminating her parental rights to Christyn Shanae Luster.
(footnote: 1)  The clerk’s record was filed on March 4, 2004; however, no reporter’s record was filed.  Appellant’s brief was due to be filed on April 5, 2004, but has yet to be filed and no motion for extension of time was filed.  By letter dated June 1, 2004, this Court notified Luster at her address in the McIntosh County Jail in Oklahoma of the missed deadline and also directed her to reasonably explain the failure to file a brief with a showing that appellees William Darell Luster and Lynn Lee Luster, the child’s grandparents, have not been injured by the delay on or before June 14, 2004.  The Court’s letter was returned with a notation from the post office that Luster was no longer at that address and had left no forwarding address.

Accordingly, we dismiss this appeal for want of prosecution and failure to comply with an order of this Court.  
See
 Tex. R. App. P. 38.8(a)(1) and 42.3(b) and (c).

Don H. Reavis

    Justice

  





FOOTNOTES
1:Luster recites in her notice of appeal that attorney Paul Shunatona is not her attorney in this case.